Moephy, J.
delivered tie opinion of the court.
This suit is brought on a promissory note of defendant, payable to tie order of tie plaintiffs, drawn in tie State of Mississippi, and made payable at tie branch of tie Planters’ Bank at Port Gibson. The general issue was pleaded. On tie trial a witness was offered to prove that by tie laws of Mississippi, where tie note was made payailo, it is not necessary to present it for payment at tie place designated therein, in order to maintain *359an action against the drawer. This testimony was objected to on the ground that the laws of a State cannot be proved by parol. It was, in our opinion, rightly admitted, for the objection was well founded only in relation to written laws, and the judge was not to presume without any evidence of the fact, that the laws offered to be thus proved were part of the statute law, or lex seripta of the State of Mississippi, where the common law is shown to prevail. See the late case of Wetmore v. Merrifield, Ante, 513.)
The judgment of the commercial court is, therefore affirmed with costs.